Order entered December 20, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-01033-CR

                    ADDISON DOUGLAS MAYS, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee

                On Appeal from the 366th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 366-84413-2019

                                      ORDER

      On October 26, 2022, this Court ordered Stephanie Duecker Hudson,

counsel for appellant, to notify this Court by November 18, 2022, whether she

intended to (1) file a new brief replacing the January 28, 2022 brief filed by former

counsel; (2) file a supplemental brief; or (3) adopt the January 28, 2022 brief as

filed. As of the date of this order, Ms. Hudson has not responded to the October

26, 2022 order. Accordingly, we presume counsel intends to adopt the January 28,

2022 brief as filed, and the case will be submitted with that brief.
      We DIRECT the Clerk of the Court to send copies of this order to: the

Honorable Tom Nowak, Presiding Judge, 366th Judicial District Court; Stephanie

Duecker Hudson, counsel for appellant; Amy Sue Melo Murphy, assistant criminal

district attorney; and appellant Addison Douglas Mays, TDCJ No. 02373093, Beto

Unit, 1391 FM 3328, Tennessee Colony, Texas 75880.


                                          /s/   DENNISE GARCIA
                                                JUSTICE